Ewing, 0. J.
The action before the Justice commenced on the 10th day of February, 1824; the plaintiff, in his state of demand, claims “ ninety-five dollars for the use and occupation of my house and lot in Congress street, Paterson, Essex county, from the first day of May, 1823, to the first day of May 1824.” Judgment was given by the Justice on the 6th of March, 1824, in favor of the plaintiff for $76.50, of debt with costs.
The demand of the plaintiff is for the use and occupation of certain premises, not merely to the commencement of the *76suit, but for a period of more than two months afterwards. It may be, that the judgment is rendered for such portion only of the charge as is equivalent to 'the time which had elapsed when it was rendered, and the sum favors such an inference. . But it may also be, that the Justice has deemed $76.50, instead of $95, that reasonable satisfaction which a landlord is entitled to recover in an action .for use and occupation ; and inasmuch as a judgment must be regarded with reference to the state of demand which is the foundation of it, and must be considered as rendered for the claim set up in the state of demand, and as the plaintiff here had clearly no right to recover for the use and occupation of the premises for a period subsequent to the commencement of the suit, this judgment is erroneous.
Philemon Dickerson, for the plaintiff.
Reversed.